Citation Nr: 0505576	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  01-02 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability 
rating for an undiagnosed illness manifested by headaches.

2.  Entitlement to restoration of service connection for an 
undiagnosed illness manifested by memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active duty service from April 1956 to 
January 1959 and from June 1991 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2000, 
a statement of the case was issued in November 2000, and a 
substantive appeal was received in January 2001.  The veteran 
testified at a personal hearing at the RO in March 2001.  In 
May 2001, he indicated that he did not wish to appear for a 
hearing before a member of the Board.  A decision denying the 
matters at issue was rendered by the Board in February 2003.

In an Order dated in August 2003, the Court of Appeals for 
Veterans Claims (Court) granted a motion by VA and vacated 
the February 2003 Board decision. The case was subsequently 
remanded by the Board in March 2004 for development directed 
by the Court.


FINDINGS OF FACT

1.  By a September 1997 rating decision, the RO granted 
service connection for an undiagnosed illness manifested by 
headaches and for an undiagnosed illness manifested by memory 
loss effective November 2, 1994.

2.  In May 2000, the RO proposed reduction of the 30 percent 
disability rating then assigned for service-connected 
headaches.  In August 2000, the RO reduced the disability 
evaluation to a noncompensable rating.

3.  The evidence of record at the time of the rating 
reduction demonstrated material improvement in the service-
connected headache disability under the ordinary conditions 
of life as to warrant reduction in the assigned disability 
rating.

4.  In May 2000, the RO proposed severing service connection 
for an undiagnosed illness manifested by memory loss.  In 
August 2000, the RO severed service connection for that 
disability.

5.  Competent medical evidence indicates that the veteran 
does not have organic memory loss.

6.  The evidence of record shows that the veteran's 
credibility with respect to his claimed memory loss is 
suspect.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision reducing the veteran's 
disability rating for headaches from 30 percent to 
noncompensable was in accordance with the law, and the 
veteran is not entitled to restoration of a 30 percent 
disability rating for headaches.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.105, 3.344 (2004).

2.  The September 1997 rating decision which granted service 
connection for an undiagnosed illness manifested by memory 
loss was clearly and unmistakably erroneous, and the August 
2000 rating decision severing service connection for that 
disability was proper.  38 U.S.C.A. §§ 1110, 5112, 5107 (West 
2002); 38 C.F.R. §§ 3.105(d), 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in June 
2004, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2004 letter also advised 
the veteran to let VA know if there was "any additional 
evidence" that he thought would help support his claim.

It is noted that the original rating decision on appeal was 
in August 2000.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until June 2004.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The VCAA places an enhanced duty on 
VA to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Factual Background 

On December 1995 VA psychiatric examination, the veteran 
reported that his memory began to decline when he was 
stationed in Saudi Arabia.  The examiner noted that the 
veteran had symptoms of chronic depression, sleep 
disturbance, and incipient but significant memory loss that 
required further assessment to rule out the possibility of 
dementia.  

On June 1997 VA psychiatric examination, the veteran 
mentioned that he had memory problems only after being 
queried regarding that matter.  When asked, he stated, "Oh, 
that's another thing, my memory."  His memory loss consisted 
of forgetting his keys, forgetting where he was going, and 
forgetting names and dates.  He indicated that memory trouble 
began five or six years prior and that it was worsening.  The 
examiner indicated that immediate memory was intact but that 
recent and remote memory were impaired.  The examiner opined, 
however, that the veteran's performance on memory tests was 
inconsistent and was more likely due to functional 
difficulties than true cognitive deficits.  

On July 1997 VA neurologic examination, the veteran 
complained of forgetfulness.  Specifically, he elaborated 
that he would arrive at the store and forget why he had gone 
there, and he stated that he had problems retaining dates, 
names, and directions.  The examiner noted that the veteran 
exhibited some retardation of thought.  Further, the examiner 
found abnormalities in the testing of memory and indicated 
that further testing would be required.  On examination, the 
veteran also complained of pressure-type headaches occurring 
three times a week and lasting for "hours."  He denied 
vomiting, nausea, and the like but indicated that he had to 
lie down until the headaches subsided.  He indicated that he 
did not wish to take analgesics for his headaches.  

By September 1997 rating decision, the RO granted service 
connection for an undiagnosed illness manifested by headaches 
and assigned a rating of 30 percent and service connection 
for an undiagnosed illness manifested by memory loss and 
assigned a rating of 10 percent.  

On December 1999 VA neuropsychological examination, the 
veteran asserted that he suffered from memory problems, 
forgetfulness, and absentmindedness.  He stated that he would 
go to the store and "end up somewhere else" and indicated 
that he tended to lock himself out of his car and house.  He 
also stated that he would forget to take his pills on time.  
According to him, these problems began five to seven years 
prior.  The examiner noted that the veteran was late for his 
appointment because, as he stated, it took him that long to 
find the examiner's office.  He appeared nervous, and his 
performance was characterized by occasional variability, 
inconsistency, and poor effort.  Testing was discontinued 
because of random responses.  The veteran was oriented in all 
spheres, and his alertness and attentiveness were well 
demonstrated throughout the testing.  On verbal memory 
testing, he stated, "See, this is what I can't do."  His 
speed of thinking was intact, and he could abstract common 
features and generalizations.  His ability to alter the 
cognitive test was well demonstrated.  Executive functioning 
was fully intact.  Simple attention seemed to be intact.  His 
immediate verbal recall was influenced by his subject 
expectation that he could not do it.  In making the 
pronouncement, according to the examiner, he disrupted the 
task and set limits on his performance.  When told not to 
prejudge himself, his performance improved.  His immediate 
memory measure was thus not valid, according to the examiner.  
Delayed verbal recall was at the 25th percentile, and was at 
an acceptable level according to the examiner.  Visual memory 
was well within the average range.  The examiner found no 
evidence of cortical dysfunction and found elements of a 
factitious process.

On December 1999 neurologic examination, the veteran 
indicated that his headaches began 10 years prior during 
service.  He sated that they "came and went" on a daily 
basis but was vague about their duration.  He indicated only 
that his headaches did not "last for days."  He also stated 
that he became "jumpy" during episodes.  He denied nausea, 
vomiting, or aura and was unable to describe the effects of 
the headaches on function, but, according to the examiner, 
they did not appear to be incapacitating.  The veteran 
reported some treatment for headaches in the past but could 
not state which medication was prescribed.  He stated that he 
currently took one aspirin a day and indicated that it 
provided relief from his headaches.  He denied jaw 
claudication or any visual changes or any change in headaches 
severity or frequency in recent years.  According to the 
examiner, a 1997 computed tomography of the head yielded 
normal results.  The examiner noted that the veteran was 
initially reluctant to answer questions.  The examiner 
diagnosed tension headaches but was unclear as to how they 
affected the veteran's function because the veteran was 
unable to answer that question.  The examiner opined, 
however, that the veteran's headaches did not appear to be 
incapacitating as the veteran denied having to lie down or 
cease activity during headache episodes.  The examiner also 
indicated, pursuant to a mini mental status examination, that 
the veteran's memory trouble was limited to recent memory.  A 
March 2000 addendum to the examination report reflected 
tension headaches and functional memory loss.

By May 2000 proposed rating decision, the RO proposed to 
reduce the veteran's rating for undiagnosed illness 
manifested by headaches to zero percent.  The RO also 
proposed severing service connection for undiagnosed illness 
manifested by memory loss.  That month the RO sent notice of 
the proposed rating decision to the veteran's last known 
address.

In August 2000, the RO issued a final rating decision 
pursuant to 38 C.F.R. § 3.105(d) and (e).  Pursuant to the 
rating decision, the veteran's rating for headaches due to 
undiagnosed illness was reduced to zero percent, and service 
connection for memory loss due to undiagnosed illness was 
severed.

In March 2001, he testified at a hearing at the RO that he 
suffered from headaches every day and that he received 
medication for headaches.  However, he went on to state that 
he was uncertain whether the prescribed medication was indeed 
for headaches.  He also stated that he suffered from impaired 
memory.  He testified that his son helped him with his 
medication and with other tasks and that he wore his keys and 
an identification tag on a chain around his neck.  He 
indicated that he always got lost in Phoenix due to an 
inability to remember directions, and he also said that he 
consistently got lost at the Phoenix VA Medical Center.  The 
veteran also testified that he had personal information such 
as his name, address, and Social Security number written on 
the palm of his hand in case somebody requested such details 
at the hearing.  

A May 2001 VA psychiatric examination report indicated that 
the veteran complained of headaches and stomach problems and 
described his memory as "lousy."  The veteran's son 
described his father's memory as "poor with age."  The 
veteran's son also stated that his father did not get lost 
all the time as the veteran claimed on examination.  As well, 
the veteran's son stated that his father was able to attend 
to the activities of daily living on his own, to include bill 
paying and finances.  The examiner diagnosed, in pertinent 
part, rule out cognitive disorder, not otherwise specified.  
However, given his history of invalid responses on previous 
neuropsychiatric testing and the questions remaining as to 
the origin of the veteran's complaints of memory loss, the 
examiner stated that further testing would be required.

On September 2001 VA neuropsychiatric examination, the 
veteran indicated that he lived with his son who was in his 
30's and that he was "fourth or fifth" out of 13 siblings.  
He indicated that he was three or four or five hours late 
getting to the VA facility in Prescott because he lived far 
from there.  The examiner indicated, however, that the 
veteran lived only seven miles away.  He was cooperative, and 
his insight and judgment appeared limited.  His motivation 
appeared good with the exception of testing regarding the 
memory component where the examiner indicated that the 
veteran "did better with encouragement."  Test results, 
therefore, likely underrepresented the veteran's memory 
capability, according to the examiner.  Visual memory was in 
the low average range, meaningful verbal memory was 
mildly/moderately impaired.  The examiner opined that the 
veteran's test results were in the "low average/borderline" 
range.  Rote memory was in the low average range, while 
meaningful memory was mildly to moderately impaired and 
subject to the confabulation of detail.  Performance anxiety 
and a history of a learning disorder appeared to reduce the 
results.  The diagnosis was consistent with anxiety disorder 
not otherwise specified, major recurrent depressive disorder, 
and the veteran's history as well as examination results 
reflecting an early verbal learning disorder.  The etiology 
of the veteran's "self-reported" difficulties predated Gulf 
War service and more likely than not consistent with age-
related cognitive decline.  

On October 2001 VA medical examination, the veteran expressed 
confusion as to why he was at the VA Medical Center.  He 
indicated that he had difficulties with his memory beginning 
two or three years prior.  He described forgetfulness and 
absentmindedness.  He also described chronic daily headaches 
for which he took medication.  He was uncertain as to which 
medication.  On objective examination, the veteran thought it 
was September rather than October.  However, he recalled the 
number of grandchildren he had and how many children he had.  
He was able to give directions from the VA Medical Center to 
his house.  He was familiar with current events and could 
name the president.  The examiner concluded that it was 
unlikely that the veteran suffered from organic memory 
impairment.

On file are VA outpatient records dated from November 2001 to 
July 2004.  These records are primarily from the mental 
health clinic and show that the veteran was seen for a 
follow-up for headache complaints in March 2004 at which time 
he was told they could be related to his depression. These 
records further show that the veteran reported a 12-year 
history of headaches in May 2004 and described them as 
feeling like he had a hat on his head.   

The veteran's sister submitted a statement to the RO in July 
2004 attesting to her personal awareness of the veteran's 
memory problems.  She said there had been many occasions when 
she gave the veteran directions or instructions that he 
appeared to understand, but was confused when he actually 
carried them out.  She noted that on one occasion that 
veteran ended up driving to a grocery store 30 miles away in 
the next town instead of to a store a few blocks away.  She 
also noted that the veteran was taking prescription 
medication for headaches.


Legal Criteria 

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. § 
3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  38 C.F.R. § 3.344.

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2002); see also Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.



Analysis

Rating Reduction - Headaches 

Initial matters

Prior to the rating reduction, the veteran was rated 30 
percent disabled due to headaches under Diagnostic Code 8881-
8100, a general heading for undiagnosed illness, which refers 
to 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine 
headaches.  According to the rating schedule, a zero percent 
rating is to be assigned for less severe attacks.  A 10 
percent rating is indicative of characteristic prostrating 
attacks averaging one in 2 months over the last several 
months, with a 30 percent rating warranted for characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  A maximum 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2004).

The Board initially notes that the provisions of 38 C.F.R. § 
3.344(a), regarding stabilization of disability ratings, are 
for application with respect to the issue of restoration of a 
30 percent evaluation for headaches since the veteran's 30 
percent evaluation had been in effect for a period of five 
years or more.  In that regard, in reaching its decision, the 
RO relied on several thorough VA medical examinations 
indicating a complete lack of the type of symptomatology that 
would warrant a compensable evaluation for headaches.  Such 
lack of appropriate symptomatology, moreover, appears to be 
permanent in nature.  The veteran did not report any 
changeability his headache-related symptomatology over a 
period of several years.

The Board further notes that VA has complied with relevant 
due process considerations with respect to the reduction.  
See 38 C.F.R. § 3.105(e) (2004).  The veteran has not 
contended otherwise.

As discussed above, Congress has provided that a veteran's 
disability rating shall not be reduced unless an improvement 
in the disability is shown to have occurred.  38 U.S.C.A. § 
1155.  After reviewing the record, the Board finds that there 
is sufficient medical evidence of record to establish that 
the veteran's service-connected headaches have improved 
materially and that it is reasonable certain the improvement 
will be maintained under the ordinary conditions of life.

When the RO originally granted the 30 percent rating for the 
veteran's headaches, the rating decision was based on a July 
1997 VA examination report reflecting the veteran's 
complaints of frequent headaches of long duration requiring 
him to lie down.  The May 2000 rating decision reducing the 
rating assigned the veteran's headaches to a noncompensable 
rating relied on the results of the December 1999 VA 
examination indicating that the veteran was vague as to 
headache symptomatology and that the only headache symptom 
the veteran described was "jumpiness."  The examiner also 
indicated hat the veteran did not express any functional 
impairment due to his headaches.

The Board finds that the reexamination of the veteran's 
service-connected headaches in December 1999 was full and 
complete, and demonstrated clear improvement in the 
disability so as to warrant reduction in the assigned 
disability rating.  In essence, the report of the December 
1999 examination indicates that the requirements for a 
compensable disability evaluation under Diagnostic Code 8881-
8100 have not been met.  Similarly, VA outpatient records 
dated from 1999 to July 2004 reflecting the veteran's 
complaints of headaches on two occasions, in March 2004 and 
May 2004, do not fulfill the criteria for a compensable 
disability evaluation under Diagnostic Code 8881-8100. 

Thus, for the reasons and bases expressed above, the Board 
finds that the veteran is not entitled to restoration of the 
previously assigned 30 percent disability rating for his 
service-connected headaches.


Service Connection - Memory Loss

In this case, the Board finds that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
May 2000 proposing severance of service connection for an 
undiagnosed illness manifested by memory loss set forth all 
material facts and reasons for the proposed severance.  The 
veteran was notified of the proposed severance by letter 
dated that month to his address of record, and was given an 
opportunity to present additional evidence and offer 
testimony at a personal hearing.  Accordingly, the Board 
finds that the procedural safeguards of 38 C.F.R. § 3.105(d) 
have been met.

In the September 1997 rating decision which granted service 
connection for an undiagnosed illness manifested by memory 
loss, the RO based its decision on the July 1997 VA 
neurologic examination results.  The Board notes, however, 
that the RO clearly stated that the veteran's condition would 
be subject to further review because it was considered likely 
to improve.  In any event, the RO granted service connection 
for an undiagnosed illness manifested by memory loss despite 
previous examination reports indicating inconsistency in 
results pertaining to memory testing and in conjunction with 
the July 1997 neurologic examination report indicating that 
further testing of the veteran's memory was required.  Hence, 
the Board concludes that the rating decision contains clear 
and unmistakable error.  See Fugo, 6 Vet. App. at 43.

As to evidence added to the record following the September 
1997 rating decision, the Board notes that it is not limited 
to the evidence before the RO when it made its decision to 
grant service connection, Daniels, 10 Vet. App. at 480; 
Venturella, 10 Vet. App. 342- 43, and that pursuant to 38 
C.F.R. § 3.105(d), a change in diagnosis may be accepted as a 
basis for severance.  At the time of the September 1997 
rating decision, the RO had not yet arranged for further VA 
neuropsychiatric testing.  Once the RO obtained the December 
1999 and September 2001 neuropsychiatric examination reports 
reflecting questions as to the veteran's credibility in 
responding to memory testing questions as well as statements 
of the veteran's son refuting assertions the veteran made at 
his March 2001 hearing, it became clear that the veteran did 
not likely suffer from service-induced memory loss.  Indeed, 
based on the October 2001 VA examination report, it is 
unlikely that the veteran currently suffers from organic 
memory impairment.  Because service connection was initially 
based on incomplete evidence as well as apparent exaggeration 
or deceit and because the veteran does not likely suffer from 
organic memory impairment, the September 1997 rating decision 
was clearly and unmistakably erroneous and severance of 
service connection for memory loss was in order.  38 C.F.R. 
§ 3.105(d).  

Consideration has been given to the July 2004 statement from 
the veteran's sister regarding her personal awareness of the 
veteran's memory problems, notably his problems following 
through with directions or instructions; however, the 
question of a service-induced memory loss involves a medical 
matter.  That is, although a lay person such as the veteran's 
sister is competent to testify as to his or her experiences 
and symptom observances, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For the 
foregoing reasons, the veteran's claim for restoration of 
service connection for an undiagnosed illness manifested by 
memory loss must be denied.


ORDER

Entitlement to restoration of a 30 percent disability rating 
for an undiagnosed illness manifested by headaches is denied.

Entitlement to restoration of service connection for an 
undiagnosed illness manifested by memory loss is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


